      Case 1:19-cv-00007-RGE-HCA Document 58 Filed 01/28/20 Page 1 of 20



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  WESTERN DIVISION

ALIZABETH ADONG, Administrator of the            )            1:19-cv-00007-RGE-HCA
Estate of DESTINY NYANVU GAK                     )
ADONG, Deceased,                                 )
Plaintiff,                                       )
                                                 )     AMENDED COMPLAINT AND JURY
vs.                                              )              DEMAND
                                                 )
CHI HEALTH d/b/a CHI HEALTH MERCY                )
COUNCIL BLUFFS; TEAM HEALTH INC.;                )
KIMBERLY K. HAGNER, ARNP;                        )
GREGORY A. JEPPESEN, D.O.; and                   )
UNITED STATES OF AMERICA,                        )
Defendants.                                      )


       Plaintiff Alizabeth Adong, as Administrator of the Estate of Destiny Nyanvu Gak Adong,

Deceased, files this Complaint against the Defendants and states as follows:

       1.      That Alizabeth Adong is the surviving mother of Destiny Nyanvu Gak Adong,

Deceased and is a resident of Council Bluffs, Pottawattamie County, Iowa.

       2.      That on or about June 26, 2017, Alizabeth Adong was appointed Administrator of

the Estate of Destiny Nyanvu Gak Adong, Deceased, by the District Court of Iowa in and for

Pottawattamie County, Iowa. The Letters of Appointment are attached hereto as Exhibit “A” and

incorporated herein by reference.

       3.      At all times material hereto, Defendant CHI Health b/d/a CHI Health Mercy

Council Bluffs, (herein after referred to as “CHI Health Mercy”) was an Iowa Corporation

licensed pursuant to the laws in the State of Iowa with its principle place of business in Council

Bluffs, Pottawattamie County, Iowa.

       4.      At all times material hereto, Defendant Team Health, Inc. (herein after referred to

as “Team Health”) was a Tennessee Corporation with its principle place of business located in
        Case 1:19-cv-00007-RGE-HCA Document 58 Filed 01/28/20 Page 2 of 20



Knoxville, Tennessee, and was conducting business by and through its agents and employees at

CHI Health Mercy in Council Bluffs, Pottawattamie County, Iowa.

         5.         At all times material hereto, Defendant Kimberly K. Hagner, ARNP (herein after

referred to as “Hagner”) was an Advanced Registered Nurse Practitioner, employed by Team

Health and was working as an ARNP at CHI Health Mercy, in Pottawattamie County, Iowa.

         6.         At all times material hereto, Defendant Gregory A. Jeppesen, D.O. (herein after

referred to as “Jeppesen”) was a physician, employed by Team Health and was working as an

emergency room physician at CHI Health Mercy, in Pottawattamie County, Iowa.

         7.         At all times material hereto, CHI Health Mercy had contracted with Team Health

to provide emergency room services at CHI Health Mercy Council Bluffs Emergency

Department in Council Bluffs, Pottawattamie County, Iowa.

         8.         At all times material hereto, Defendant United States of America (herein after

referred to as “United States”) owned, operated, and maintained All Care Health Center (herein

after referred to as “All Care), medical clinic, located in Council Bluff, Pottawattamie County,

Iowa.

         9.         Venue is appropriate in the Southern District of Iowa because the negligent acts

complained of occurred in this District and because the Defendants operate and conduct business

in this District.

         10.        Jurisdiction in this matter is based upon 28 U.S.C. §1346(b) and 28 U.S.C.

§§2671-2680, commonly referred to as the Federal Tort Claims Act.

         11.        As required by statute, Plaintiff presented her claim to the Defendant United

States by mailing Standard Form 95 Claim for Damage, Injury or Death to the United States

Department of Health and Human Services, Office of General Counsel Claims and Employment




                                                    2
     Case 1:19-cv-00007-RGE-HCA Document 58 Filed 01/28/20 Page 3 of 20



located at 330 C Street, S.W., Switzer Building, Suite 2600, Washington, DC 20201, and All

Care Health Center, 902 S. 6th Street, Council Bluffs, IA 51503, on April 27, 2018, and was

assigned Claim Number 2018-0434. A copy of the claim and acknowledgement and receipt

thereof are attached hereto as Exhibit “B” and incorporated herein by reference.

       12.     That on or about January 9, 2019, the Administrative Tort Claim of Alizabeth

Adong as administrator for the Estate of Destiny Nyanvu Gak Adong, Deceased, was denied by

the Department of Health and Human Services. A copy of this denial is attached hereto as

Exhibit “C” and is incorporated herein by reference.

       13.     At all times material herein, Destiny Nyanvu Gak Adong, Deceased, was not a

member of the armed forces of the United States of America.

                                            FACTS

       14.     On March 15, 2017, Alizabeth Adong took her daughter, Destiny Nyanvu Gak

Adong, to All Care Health Center in Council Bluffs, Pottawattamie County, Iowa, with

complaints of fever, abdominal pain, and vomiting that had been ongoing for approximately

three days. During this visit, Destiny Nyanvu Gak Adong, was seen and evaluated by Aruntha

Swampillai, M.D., who at the time was an employee of All Care Health Center in Council

Bluffs, Pottawattamie County, Iowa.

       15.     Following this evaluation, Dr. Swampillai recommended that Alizabeth Adong

take her daughter, Destiny Nyanvu Gak Adong, to the Emergency Room at CHI Health Mercy

for labs and further evaluation and treatment. An employee of All Care Health Center called the

emergency room at CHI Health Mercy and advised that Destiny Nyanvu Gak Adong had been

seen in their clinic and was being referred to the emergency department at CHI Health Mercy for

laboratory services and further evaluation and treatment. This information was received and




                                                3
        Case 1:19-cv-00007-RGE-HCA Document 58 Filed 01/28/20 Page 4 of 20



documented by a nurse at CHI Health Mercy, who subsequently gave this information to

Defendant Jeppesen. Dr. Swampillai and other employees of All Care Health Center then

arranged for transportation of Alizabeth Adong and her daughter, Destiny Nyanvu Gak Adong,

to the emergency room at CHI Health Mercy.

         16.   Upon arrival to the emergency room at CHI Health Mercy, Destiny Nyanvu Gak

Adong was seen and evaluated by nurses, agents, and employees, of CHI Health Mercy, along

with Defendant Hagner. During this evaluation, Alizabeth Adong and her daughter, Destiny

Nyanvu Gak Adong, advised the nurses, agents, and employees of Defendant CHI Health Mercy

and Defendant Hagner that Destiny Nyanvu Gak Adong had ongoing fever, abdominal pain, and

vomiting for past couple of days. Defendant Hagner evaluated Destiny Nyanvu Gak Adong, but

did not order any labs. Following her evaluation, Defendant Hagner prescribed Zofran, one

tablet by mouth every eight hours as needed for nausea and vomiting and recommended that

Destiny Nyanvu Gak Adong follow up with her healthcare provider at All Care Health Center in

two days.

         17.   That at no time prior to or after Defendant Hagner’s evaluation of Destiny

Nyanvu Gak Adong was the information that was provided to Defendant CHI Health Mercy and

Defendant Jeppesen ever shared with Defendant Hagner.

         18.   That after being discharged from CHI Health Mercy Emergency Room, Alizabeth

Adong took her daughter, Destiny Nyanvu Gak Adong, home where she continued to be

lethargic with complaints of being hot. Destiny Nyanvu Gak Adong laid down in bed and later

that evening was found by her family with her eyes rolled back and blood coming out of her

nose.




                                             4
        Case 1:19-cv-00007-RGE-HCA Document 58 Filed 01/28/20 Page 5 of 20



         19.   After finding Destiny Nyanvu Gak Adong in her bed, Destiny Nyanvu Gak

Adong’s family immediately called 911.       Fire and Rescue arrived and transported Destiny

Nyanvu Gak Adong back to CHI Health Mercy Emergency Room. Resuscitation efforts were

initiated and an endotracheal tube was placed. Despite these resuscitation efforts, Destiny

Nyanvu Gak Adong remained pulseless and the code was called.

         20.   Destiny Nyanvu Gak Adong passed at approximately 11:27 pm on March 15,

2017.

         21.   Defendants, and each of them, were negligent, and for which negligence is the

approximate cause of the death of Destiny Nyanvu Gak Adong. Defendants were negligent in

one or more of the following particulars:

               a)     As to Defendants CHI Health Mercy, Team Health, Jeppesen and Hagner:

                      i.      In failing to perform a proper and thorough examination or

                              evaluation of Destiny Nyanvu Gak Adong on March 15, 2017;

                      ii.     In failing to order timely and appropriate diagnostic testing,

                              including labs, on March 15, 2017;

                      iii.    In failing to timely and properly relay and provide critical

                              information from Defendant All Care Health Center to the

                              appropriate provider(s) prior to the examination and evaluation of

                              Destiny Nyanvu Gak Adong in March 15, 2017;

                      iv.     In failing to properly discover, diagnose, and treat Destiny Nyanvu

                              Gak Adong’s condition;

                      v.      In failing to provide Destiny Nyanvu Gak Adong with proper and

                              adequate medical care;




                                                5
Case 1:19-cv-00007-RGE-HCA Document 58 Filed 01/28/20 Page 6 of 20



            vi.     In failing to timely recognize, diagnose, and treat Destiny Nyanvu

                    Gak Adong’s illness and condition on March 15, 2017;

            vii.    In failing to diagnose Destiny Nyanvu Gak Adong’s condition on

                    March 15, 2017;

            viii.   In failing to properly supervise and oversee nurses, agents, and

                    employees involved in providing the care and treatment to Destiny

                    Nyanvu Gak Adong during her emergency room visit on March

                    15, 2017; and

            ix.     In failing to exercise ordinary and reasonable care under the

                    circumstances

       b)   As to Defendant United States:

            i.      In failing to properly communicate to Defendant CHI Health

                    Mercy why agents and employees of All Care Health Center were

                    referring and transferring Destiny Nyanvu Gak Adong to their

                    facility for further evaluation;

            ii.     In failing to properly diagnose and treat Destiny Nyanvu Gak

                    Adong’s condition;

            iii.    In failing to properly provide Destiny Nyanvu Gak Adong with

                    proper and adequate medical care;

            iv.     In failing to timely diagnose and treat Destiny Nyanvu Gak

                    Adong’s illness on March 15, 2017;

            v.      In failing to diagnose Destiny Nyanvu Gak Adong’s condition on

                    March 15, 2017; and




                                       6
     Case 1:19-cv-00007-RGE-HCA Document 58 Filed 01/28/20 Page 7 of 20



                         vi.   In failing to exercise ordinary and reasonable care under the

                               circumstances.

       22.     As a direct and proximate result of the negligence of the Defendants, and each of

them, Destiny Nyanvu Gak Adong died on March 15, 2017.

                                 FIRST CAUSE OF ACTION

                                   Negligence/Survival Action

       23.     Plaintiff, Alizabeth Adong as the Administrator of the Estate of Destiny Nyanvu

Gak Adong, Deceased, hereby alleges and reincorporates herein as set forth in length paragraph

numbers 1 through 22 of this Complaint.

       24.     As a direct and proximate result of the Defendants, negligence, as set forth above

in paragraphs numbers 1 through 22, Destiny Nyanvu Gak Adong’s medical condition went

undiagnosed, untreated and resulted in physical pain, mental suffering and imminent

apprehension of death from the time she was discharged from Defendant CHI Health Mercy until

the time of her death.

       WHEREFORE, Plaintiff prays for judgment on her first cause of action against the

Defendants for such damages that a jury determines to be fair and reasonable, together with

prejudgment interest, costs and for such other relief as the Court deems just and proper.

                                SECOND CAUSE OF ACTION

                                        Wrongful Death

       25.     Plaintiff, Alizabeth Adong as the Administrator of the Estate of Destiny Nyanvu

Gak Adong, Deceased, hereby alleges and reincorporates herein as set forth in length paragraph

numbers 1 through 24 of this Complaint.




                                                 7
     Case 1:19-cv-00007-RGE-HCA Document 58 Filed 01/28/20 Page 8 of 20



       26.      That as a direct and proximate result of the negligence of the Defendants, Destiny

Nyanvu Gak Adong, Deceased, sustained serious injuries that resulted in her death.

       27.      That at the time of her death, Destiny Nyanvu Gak Adong, Deceased, was four (4)

years of age.

       28.      That Destiny Nyanvu Gak Adong’s death has caused her next of kin to sustain

past and future loss of comfort, companionship, services, love and affection of Destiny Nyanvu

Gak Adong, Deceased, and such other pleasures, rights, and pecuniary value which attend to

immediate familial relationships.

       WHEREFORE, Plaintiff, Alizabeth Adong as the Administrator of the Estate of Destiny

Nyanvu Gak Adong, Deceased, prays for judgment on her second cause of action against the

Defendants for such damages that a jury determines to be fair and reasonable, together with

prejudgment interest, costs and for such other relief the Court deems just and proper.

                                 THIRD CAUSE OF ACTION

                                    Funeral and Burial Expenses

       29.      Plaintiff, Alizabeth Adong as the Administrator of the Estate of Destiny Nyanvu

Gak Adong, Deceased, hereby alleges and reincorporates herein as set forth in length paragraph

numbers 1 through 28 of this Complaint.

       30.      That as a direct and proximate result of the negligence of the Defendants, Destiny

Nyanvu Gak Adong’s medical condition went undiagnosed, untreated, and she passed away on

March 15, 2017.

       31.      That as a direct and proximate result of the Destiny Nyanvu Gak Adong’s death,

Plaintiff, Alizabeth Adong as the Administrator of the Estate of Destiny Nyanvu Gak Adong,

Deceased, as incurred the expenses of unnecessary funeral and burial expenses.




                                                 8
     Case 1:19-cv-00007-RGE-HCA Document 58 Filed 01/28/20 Page 9 of 20



       WHEREFORE, Plaintiff, Alizabeth Adong as the Administrator of the Estate of Destiny

Nyanvu Gak Adong, Deceased, prays for judgment on her third cause of action against the

Defendants for such damages that a jury determines to be fair and reasonable, together with

prejudgment interest, costs and for such other relief the Court deems just and proper.

       WHEREFORE, Plaintiff prays for judgment against the Defendants as follows:

       a.      Upon her First Cause of Action for negligence and survival;

       b.      Upon her Second Cause of Action for wrongful death; and

       c.      Upon her Third Cause of Action for funeral and burial expenses.

       WHEREFORE, Plaintiff prays for judgment against the Defendant for special and

general damages, and for such other relief as may be allowed by the laws of the State of Iowa.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby requests a trial by jury for any and all cause of actions alleged in this

Complaint.



       Dated this 28th day of January, 2020.

                                               ALIZABETH ADONG, individually and as
                                               Administrator of the Estate of DESTINY
                                               NYANVU GAK ADONG,
                                               Plaintiff,

                                               By: _/s/Andrew D. Sibbernsen_________________
                                                   Andrew D. Sibbernsen, NE Bar # 22969
                                                   Sibbernsen Law Firm, P.C.
                                                   444 Regency Parkway Drive, Suite 300
                                                   Omaha, NE 68114
                                                   Telephone (402) 493-7221
                                                   Fax (402) 397-3515
                                                   andy@sibblaw.com

                                                      AND




                                                  9
    Case 1:19-cv-00007-RGE-HCA Document 58 Filed 01/28/20 Page 10 of 20



                                                  Edward F. Noethe
                                                  McGinn Law Firm
                                                  20 North 16th Street
                                                  Council Bluffs, IA 51501
                                                  (712) 328-1566

                                                  ATTORNEYS FOR PLAINTIFF

                                CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was sent to the following individuals this 28th day of January, 2020.

David Welch                                           [X]    Email
PANSING HOGAN ERNST & BACHMAN, LLP                    [ ]    Facsimile
10250 Regency Circle, Suite 300                       [ ]    First Class Mail
Omaha, Nebraska 68114                                 [ ]    Hand Delivery
Phone: 402-397-5500
dwelch@pheblaw.com
Attorney for Defendant CHI Health d/b/a CHI
Health Mercy Council Bluffs

Hayward L. Draper                                     [X]    Email
Mark A. Schultheis                                    [ ]    Facsimile
NYEMASTER GOODE, P.C.                                 [ ]    First Class Mail
700 Walnut Street, Suite 1600                         [ ]    Hand Delivery
Des Moines, Iowa 50309
Telephone: 515-283-3149
Facsimile: 515-283-8405
hdraper@nyemaster.com
maschultheis@nyemaster.com
Attorney for Defendant Kimberly K. Hagner, APRN

William C. Purdy                                      [X]    Email
Kristin E. Olson                                      [ ]    Facsimile
Assistant United States Attorney                      [ ]    First Class Mail
U.S. Courthouse Annex, Suite 286                      [ ]    Hand Delivery
110 E. Court Avenue
Des Moines, Iowa 50309
Telephone: (515) 473-9309
Facsimile: (515) 473-9282
bill.purdy@usdoj.gov
kristin.olson@usdoj.gov
Attorney for Defendant United States of America

                                                            __/s/Andrew D. Sibbernsen________




                                              10
Case 1:19-cv-00007-RGE-HCA Document 58 Filed 01/28/20 Page 11 of 20
Case 1:19-cv-00007-RGE-HCA Document 58 Filed 01/28/20 Page 12 of 20
Case 1:19-cv-00007-RGE-HCA Document 58 Filed 01/28/20 Page 13 of 20
Case 1:19-cv-00007-RGE-HCA Document 58 Filed 01/28/20 Page 14 of 20
Case 1:19-cv-00007-RGE-HCA Document 58 Filed 01/28/20 Page 15 of 20
Case 1:19-cv-00007-RGE-HCA Document 58 Filed 01/28/20 Page 16 of 20
Case 1:19-cv-00007-RGE-HCA Document 58 Filed 01/28/20 Page 17 of 20
Case 1:19-cv-00007-RGE-HCA Document 58 Filed 01/28/20 Page 18 of 20
Case 1:19-cv-00007-RGE-HCA Document 58 Filed 01/28/20 Page 19 of 20
Case 1:19-cv-00007-RGE-HCA Document 58 Filed 01/28/20 Page 20 of 20
